— In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated March 18, 2011, the petitioner appeals from an order of the Supreme Court, Kings County (Bayne, J.), entered September 23, 2011, which denied the petition.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the petitioner, who was not a party to the subject collective bargaining agreement or the subject arbitration, lacks standing to seek vacatur of the arbitrator’s award (see CPLR 7511; Chupka v Lorenz-Schneider Co., 12 NY2d 1, 6 [1962]; Matter of Gonzalez v City of Peekskill, 284 AD2d 463 [2001]; Matter of Wilson v Board of Educ. of City of N.Y., 261 AD2d 409 [1999]; Matter of Alava v Consolidated Edison Co. of N.Y., 183 AD2d 713, 714 [1992]; cf. Matter of Diaz v Pilgrim State Psychiatric Ctr. of State of N.Y, 62 NY2d 693, 695-696 [1984]).
The petitioner’s remaining contentions are without merit.
Accordingly, the Supreme Court properly denied the petition. Skelos, J.P., Balkin, Lott and Miller, JJ., concur.